DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered. Claims 1-5, 8, and 10-15 are currently pending 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5929754 (Park hereinafter) in view of US 2011/0270542 (Chappell hereinafter) in view of US 2005/0236307 (Mazurek hereinafter) and further in view of US 2011/0203370 (Argov hereinafter).
Regarding claim 1, Park teaches sealed sensor for a container (Figures 1 and 6 with Column 1 Lines 6-10) that discloses a housing configured to attached to an external portion of a fluid tank (Figure 8 where Figure 1 shows the numbered section of the tank 38 via threads 36); an extension having a distal and a proximal end, the proximal end being connected to the housing (Figure 8, distal end at 136 and proximal end at 128); an electronic controller disposed within the housing and configured to determine whether the parameter within the barrier fluid tank is within a predetermined range (Figure 7 with the capacitive sensing of Column 8 Line 59 through Column 9 Line 30) a capacitive level sensing probe configured to produce a level probe signal (Column 8 Line 59- through Column 9 Line 30), the capacitive level sensing probe being an insulated rod coupled to a bracket at the distal end of the extension (Figure 8, rod 132 insulated by 138 and attached to the bracket of 128).
Park is silent with respect that the controller is able to perform a mitigation operation when the parameter is not within the predetermined range.
However, Chappell teaches a fluid tank monitoring system that discloses a controller using sensed data and is able to perform a mitigation operation when the parameter is not within the predetermined range (¶ 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Park with the actions of Chappell to supply the user or downline systems the ability to correct the active issue with the fluid tank therefore preventing potential damage. 
Park is silent with respect to the capacitive sensor being a spring steel.
However, Mazurek teaches a level measurement device that discloses the use of stainless steel which falls within the material definition of spring steel (¶ 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor of Park with the steel insulator to prevent the sensed material from corroded the exterior sensor body.
Park is silent with respect to a pressure transducer configured to detect a pressure within the barrier fluid tank, the pressure transducer disposed within a sealed cap at the distal end of the extension.
However, Argov teaches a hydrostatic sensing device that discloses a pressure transducer configured to detect a pressure within the barrier fluid tank (¶ 23-24). The resultant combination would place the pressure transducer at the lowest fluid point of the sensor of Park which is the end cap 136. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device of Park with the pressure transducer of Argov to ensure that the fluid tank is at the correct pressure. 
Regarding claim 2, Park’s modified teachings are described above in claim 1 where the combination of Park and Chappell would further disclose a display and the mitigation operation is a warning issued on the display (¶ 21 of Chappell).
Regarding claim 3, Park’s modified teachings are described above where Mazurek further discloses a wireless communication system and the mitigation operation is a warning issued on the wireless communication system (Figures 9 and 10 shows a wireless warning system with the indicator 214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication methods of Park/Chappell with the wireless communication method to eliminate the need for hardwiring in remote applications
Regarding claim 4, Park’s modified teachings are described above in claim 1 where the combination of Park and Chappell further discloses that the electronic controller is configured to send a signal altering a parameter of a pump operation based on the parameter detected within the barrier fluid tank (¶ 16 of Chappell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing device of Park with the teachings of Chappell to allow for a direct signal to be sent to alter the parameter in the tank therefore minimize the time the tank is in an unwanted state. 
Regarding claim 10, Park’s modified teachings are described above in claim 1 where the combination of Park and Argov further discloses that the electronic controller is configured to analyze the pressure detected within the barrier seal fluid tank and compare the pressure with a pressure detected by an environmental pressure sensor (Argov ¶ 23-24 sensing the pressure with a comparative value).
Regarding claim 14, Park’s modified teachings are described above in claim 1 where Park further discloses a sealed cap disposed at the distal end of the extension and the sensor disposed within the sealed cap (Sealed cap 136 of Park in Figure 8).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5929754 (Park) in view of US 2011/0270542 (Chappell) in view of US 2005/0236307 (Mazurek) and further in view of US 2011/0203370 (Argov) and further in view of US 2015/013646 (Qi hereinafter).
Regarding claim 5, Park’s modified teachings are described above in claim 1 but are silent with respect to a temperature sensor disposed at the distal end, configured to be disposed within the barrier fluid tank and configured to detect a temperature within the barrier fluid tank and produce a temperature signal based on the detected temperature.
However, Qi teaches a multifunctional fluid level detection device for a fluid tank that discloses a temperature sensor disposed at the distal end, configured to be disposed within the barrier fluid tank and configured to detect a temperature within the barrier fluid tank and produce a temperature signal based on the detected temperature (Temperature sensor 120 per ¶ 36 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he sensing device of Park with the temperature sensor of Qi to further improve the calculations of the fluid level per ¶ 36 of Qi. 
Regarding claim 8, Park’s modified teachings are described above in claim 1 but are silent with respect to the level probe is compensated by the temperature signal.
However, Qi teaches a multifunctional fluid level detection device for a fluid tank that discloses a temperature sensor used to supplement the liquid level calculations (Temperature sensor 120 per ¶ 36 and Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he sensing device of Park with the temperature sensor of Qi to further improve the calculations of the fluid level per ¶ 36 of Qi.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5929754 (Park) in view of US 2011/0270542 (Chappell) in view of US 2005/0236307 (Mazurek) and further in view of US 2011/0203370 (Argov) and further in view of US 2010/0307236 (Giordano hereinafter). 
Regarding claim 11, Park’s teachings are described above in claim 1 but are silent with respect to a multi-pole connector attached to the housing and configured to enable connection to test equipment.
However, Giordano teaches a pressure sensor that discloses the use of a multi-pole connector (¶ 30). The resultant combination would be such that the multi-pole connector would be applied to the sensor of Park and be fully capable of connecting to test equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Park with the multi-pole connector of Giordano to allow for further data transmission and direct user interaction with the sensor.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5929754 (Park) in view of US 2011/0270542 (Chappell) in view of US 2005/0236307 (Mazurek) and further in view of US 2011/0203370 (Argov) and further in view of US 2005/0268715 (Sabatino hereinafter).
Regarding claim 12, Park modified teachings are described above in claim 1 but are silent with respect that the housing attaches to the barrier fluid tank by a pressure fitting adapter.
However, Sabatino teaches an in tank level sensor that discloses the use of a pressure fitting to mount the sensor (Figures 2A and 2B show the sensing being placed into a threaded pressure fitting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of the sensor of Park with the pressure fitting of Sabatino to allow for easy removal and installation of the sensor.
Regarding claim 13, Park’s modified teachings are described above in claim 12 where the combination of Park and Sabatino further discloses an electrically insulated grounding plate connected to the pressure fitting adapter and attached to the extension (Sabatino ground 221 in Figure 2A and ¶ 55).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 5929754 (Park) in view of US 2011/0270542 (Chappell) in view of US 2005/0236307 (Mazurek) and further in view of US 2011/0203370 (Argov) and further in view of US 2015/0185909 (Gecnuk hereinafter).
Regarding claim 15, Park’s modified teachings are described above in claim 1 but are silent with respect that the capacitive level sensing probe is low-pass filtered with a one-second running average.
However, Gecnuk teaches a capacitive sensing device where both Park’s capacitive sensors and Gecnuk’s capacitive sensors rely on the same operating principle. Gecnuk discloses the use of a sensor that is low-pass filtered with a one-second running average (¶ 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capacitive sensor of Park with the filtered running average of Gecnuk to only monitor the desired data while filtering out the undesirable or outlying data.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8, and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746